DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-29 are allowable. The restriction requirement between Species 1, Species 2, and Species 3, as set forth in the Office action mailed on 6/13/22, has been reconsidered in view of the allowability of claims, upon the correction of all 35 U.S.C. 112 rejections, to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/13/22 is withdrawn.  Claims 26-28, directed to species 2 and species 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, upon the correction of all 35 U.S.C. 112 rejections. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 12, 14, 15, 16, 19, 23, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 states “the area of the stiffener (4) is smaller than that of the lining (2).” Evidence for this limitation cannot be found in the specification.
Claim 11 states “the rest state the elastic element (11) is at least 10 percent longer than the shoulder part elastic element (21).” Evidence for this limitation cannot be found in the specification.
Claim 12 states “the maximum stretching length of the shoulder part elastic element (21) is at least 10 % shorter than the stretching length of the elastic element (11).” Evidence for this limitation cannot be found in the specification.
Claim 14 states “the maximum stretching of the shoulder part elastic element (21) and that of the elastic element (11) separately, measured on the axis line (9), is less than 5 cm.” Evidence for this limitation cannot be found in the specification.
Claim 15 states “the elastic element (11) reaches its maximum stretching under a load of minimum 2 kg/20 N” Evidence for this limitation cannot be found in the specification.
Claim 16 states “under a load of minimum 2 kg/20 N acting in the direction opposite to the spine line endpoint (5) the elastic element (11) presses against the limiting element (10) at the stretching endpoint (13).” Evidence for this limitation cannot be found in the specification.
Claim 19 states “the width of the elastic element (11) and that of the shoulder part elastic element (21), measured perpendicularly to the axis line (9), is the same.” Evidence for this limitation cannot be found in the specification.
Claim 24 states “the width of the elastic element (11) is maximum two-thirds of the width of the limiting element (10)” Evidence for this limitation cannot be found in the specification.
Claim 25 states “the width of the shoulder part elastic element (21) measured perpendicularly to the axis line (9) is maximum 90 percent of the width of the shoulder part limiting element (19) measured in the same direction.” Evidence for this limitation cannot be found in the specification.
Claim 23 is rejected to as being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 state the measurement of a load to equal “2 kg/20 N” It is unclear as to exactly what this value is equal to as 2 kg is not the same value as 20 N. It is also unclear as to whether this statement is providing two separate values (eg. 2 kg OR 20 N) or if the applicant is dividing these two values (eg. 2 kg divided by 20 N). As it is unclear what the value of this limitation is, these claims are rendered indefinite.
Claims 2-14 and 17-29 are rejected to as being dependent on a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batista (US 2014/0299073), Vergara et al. (US 2017/0326389), Sebo (US 2013/0327282), Forbes (US 2012/0024239), Brezinski (US 7165511), and Zimmerman (US 2007/0044735) are considered relevant prior art as they pertain to similar harnesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                     

/MONICA L PERRY/Primary Examiner, Art Unit 3644